PER CURIAM.
Eugene Foust has perfected his appeal from an order entered by the circuit court, by which his probation was revoked and thereupon he was sentenced to serve a period of years of imprisonment.
Upon a careful reading of the record, we conclude that the evidence offered by the State to support its charge that Foust violated the terms and conditions of his probation is legally insufficient to support the order of revocation entered by the trial court. It therefore follows that the order revoking probation is reversed and the cause remanded with directions to the trial court to vacate the judgment and sentence imposed upon Eugene Foust, and reinstate his original probation orders.
Reversed and remanded with directions to proceed in harmony with the views herein expressed.